DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 11/29/2021 following the Non-Final Rejection of 10/13/2021. Claims 1, 3, 6-7, 9, 12-14, 16-18 and 20 were amended. Claims 1, 3-7, 9-18 and 20 are currently pending with claims 13-18 and 20 being withdrawn from consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/29/2021, with respect to claim objections have been fully considered and are persuasive.  The objection of 10/13/2021 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 11/29/2021, with respect to claims rejected under 35 USC § 112 have been fully considered and are persuasive.  The rejections of 10/13/2021 has been withdrawn. 

Applicant's arguments filed 11/29/2021, with respect to claims rejected under 35 USC § 103 have been fully considered but they are not persuasive. The claims are still obvious over the prior art of record. 
Regarding Applicant’s point that Kemppainen does not disclose or suggest ‘wherein a first EBC layer extends from an overlap region along a 
The location of the stagnation point on the airfoil determines the divide between the pressure side and suction side of the airfoil and is, as noted in para. 16 of the Instant specification, ‘at or near the leading edge’. The stagnation point can be at the location labeled in Examiner Figure 1 since it near the leading edge. With the stagnation point in Examiner Figure 1 marking the transition between the pressure side and suction side of the blade, porous layer 114 would extend from the overlap region to the suction side and dense layer 112 would extend from the overlap region to the pressure side. While figs. 3A and fig. 3B show the dense layer 112 as being extending vertically along the leading edge in lieu of the porous thermal barrier coating 114, the divide between is the pressure/suction sides of the airfoil is defined by the stagnation point which is ‘at or near the leading edge’ as described in para. 16 of the instant specification.

Examiner Note: In the interest of expediting prosecution, Applicant is invited to request an interview with Examiner if they feel it would be beneficial.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0038710, herein referenced as Kemppainen, with support drawn from US 4616975 and US 5480285. 
Regarding Claim 1, Kemppainen recites an article (“turbine component” abstract) for a gas turbine engine comprising: 
a substrate comprising an airfoil (106 fig. 1) having a suction side and a pressure side (see pressure side and suction side of airfoil 106 in fig. 1), each extending from a stagnation point (see “stagnation point” in Examiner Figure 1 of airfoil 106 fig. 1; para. 16 of the instant specification recites “Stagnation point 28 may be defined by the position at or near leading edge 18 where, during operation of the gas turbine engine, the velocity of gas flow at the surface of component 10 is at a minimum or substantially zero” which establishes that the stagnation point is near the leading edge area and depends upon factors such as incoming air direction; such a point can be the “stagnation point” in Examiner Figure 1 since it is at or near the leading edge) toward a trailing edge of the airfoil (see trailing edge of airfoil 106 fig. 1); and 
a hybrid environmental barrier coating (EBC) (see hybrid coating formed by dense vertically cracked thermal barrier coating 112 fig. 3A and on the substrate (106 fig. 1), the hybrid EBC comprising: 
a first EBC layer (dense vertically cracked thermal barrier coating 112 fig. 3A; dense coating 112 would qualify as an EBC layer since “the dense vertically cracked thermal barrier coating is more resistant to erosion, which is a common life-limiting factor of turbine blades and vanes due to the impact of various particles and debris on the leading edge 120.” I.E. this layer address particle impacts) having a first porosity (a given porosity of dense coating 112 fig. 3A); and 
a second EBC layer (porous thermal barrier coating 114 fig. 3A; the porous coating 114 would qualify as an EBC layer since it has a lower thermal conductivity relative to the dense coating 112 as described in para. 26. This being in line with the way that the second EBC layer is described in para. 14 of the instant specification) having a second porosity (porosity of porous layer 114 fig. 3A), wherein the second porosity is greater than the first porosity (the porous layer 114 would have a greater level of porosity relative to the dense layer 112 in fig. 3A as evident by their descriptors), 
wherein at least a portion of the second EBC layer (114 fig. 3A) overlaps (see overlapping on the left in fig. 3A as well as the box representing the overlap region in Examiner Figure 1) at least a portion of the first EBC layer (112 fig. 3A) in an overlap region (see overlap region in Examiner Figure 1) between the stagnation point (see stagnation point in Examiner Figure 1) and [a further downstream location] of the airfoil (106 fig. 1), wherein the first EBC layer (112 fig. 3A) extends from the overlap region along the pressure side (dense layer 112 shown to extend from the overlap region onto the pressure side, i.e. the pressure side relative to the stagnation point, in Examiner Figure 1 with additional reference made fig. 1), and wherein the second EBC layer (114 fig. 3A) extends from the overlap region (overlap region in Examiner Figure 1) along the suction side (114 shown to extend from the overlap region onto the suction side, i.e. left of the stagnation point, in Examiner Figure 1; also see reference to suction side of the airfoil 106 in fig. 1).  

However, Kemppainen fails to explicitly anticipate an overlap region between the stagnation point and an aerodynamic throat of the airfoil.
Examiner is taking official notice in that that the throat location of the airfoil 106 in fig. 1 is dependent upon its location relative to adjacent airfoils, and would be disposed downstream of the leading edge (typically the downstream half of the blade). As such, it would be obvious before the effective filing date of invention to one of ordinary skill in the art that the overlapping region of Kemppainen would be disposed between the 
	This conclusion is supported by US 5480285 and US 4616975. US 5480285 recites “The exit opening, or throat, is the distance from the trailing edge 26 of one blade to the suction surface 14 of the adjacent blade along a line perpendicular to the suction surface and is indicated in FIG. 2” in col. 5 lines 20-23; reflecting that the throat is adjacent the trailing edge. US 4616975 discloses “the minimum throat is disposed monotonically more proximate the trailing edge throat of the nozzle partition at increasing radial distance from the root of the nozzle partition” in col. 2 lines 42-45; reflecting that a minimum throat, i.e. area of minimum flow area, is disposed away from the leading edge as shown in fig. 2.

Regarding Claim 3, Kemppainen renders obvious the article of claim 1, wherein the hybrid EBC further comprises a bond layer (bond coat 110 fig. 3A) between the substrate (airfoil 106 fig. 1) and at least one of the first EBC layer (112 fig. 3A) or the second EBC layer (114 fig. 3A).

Regarding Claim 4, Kemppainen renders obvious the article of claim 1, wherein a thickness of the hybrid EBC (hybrid of dense coating 112 fig. 3A and porous coating 114 fig. 3A) is substantially constant in the overlap region (the overlap region in Examiner Figure 1is shown to have a substantially constant thickness).

Regarding Claim 5, Kemppainen renders obvious the article of claim 1, but fails to teach wherein a width of the overlap region is between 0.3 millimeters and 13.0 millimeters.  
Since the only difference between the prior art and the claim is a recitation of relative dimensions, and it appears that a device having the claimed relative dimension would not perform differently than the prior art device, it would have been obvious matter of changes in size/proportion to one of ordinary skill in the art to have modified the width of the overlap in fig. 3A of Kemppainen to fit within the claimed dimension; particularly the broader range. See MPEP 2144.04 subsection IV.A “changes in Size/Proportions” for more details. 

Regarding Claim 6, Kemppainen renders obvious the claim 1, wherein the first EBC layer (dense coating 112 fig. 3A) and the second EBC layer (porous coating 114 fig. 3A) comprise the same EBC coating material (para. 24 and 25 disclose that both coatings 112 and 114 comprise “Yttria Stabilized Zirconia”).

Regarding Claim 7, Kemppainen recites an article (“turbine component” abstract) for a gas turbine engine comprising: 
an airfoil (106 fig. 1), wherein the airfoil comprises a suction side (see suction side of airfoil 106 in fig. 1) and a pressure side (see pressure side in fig. 1);
a hybrid environmental barrier coating (EBC) (see hybrid coating formed by dense vertically cracked thermal barrier coating 112 fig. 3A and porous thermal barrier coating 114 fig. 3A; This hybrid coating can be considered an environmental barrier coating as it would still function as an environmental protective coating for the airfoil 106 to a degree) on the airfoil (106 fig. 3A; “a fourth area 120 is located generally along a leading edge of the airfoil 106 and can be coated with the dense vertically cracked thermal barrier coating 112 in lieu of the porous thermal barrier coating 114. This configuration is shown in FIGS. 3A and 3B” para. 34), the hybrid EBC comprising:
a first EBC layer (dense vertically cracked thermal barrier coating 112 fig. 3A; dense coating 112 would qualify as an EBC layer since “the dense vertically cracked thermal barrier coating is more resistant to erosion, which is a common life-limiting factor of turbine blades and vanes due to the impact of various particles and debris on the leading edge 120.” I.E. this layer address particle impacts) on at least a portion of the pressure side (dense coating 112 is shown to be on the right relative to the stagnation ; and
a second EBC layer (porous thermal barrier coating 114 fig. 3A; the porous coating 114 would qualify as an EBC layer since it has a lower thermal conductivity relative to the dense coating 112 as described in para. 26. This being in line with the way that the relatively porous EBC layer is described in the instant specification in para. 14 of the instant specification) on at least a portion of the suction side (the porous coating 114 is shown to be on the left of the stagnation point, i.e. on the suction side, in in Examiner Figure 1),
wherein at least a portion of the second EBC layer (114 fig. 3A) overlaps (see box representing the overlap region in Examiner Figure 1, i.e. on the left in fig. 3A) at least a portion of the first EBC layer (112 fig. 3A) in an overlap region (see overlap region in Examiner Figure 1), wherein the overlap region [is] between a point of stagnation (see stagnation point in Examiner Figure 1; para. 16 of the instant specification recites “Stagnation point 28 may be defined by the position at or near leading edge 18 where, during operation of the gas turbine engine, the velocity of gas flow at the surface of component 10 is at a minimum or substantially zero” which establishes that the stagnation point is near the leading edge area and depends upon factors such as incoming air direction; such a point can be the  and [a further downstream location] of the airfoil (106 fig. 1).
However, Kemppainen fails to explicitly anticipate wherein the overlap region [is] between a point of stagnation and an aerodynamic throat of the airfoil.
Examiner is taking official notice in that that the throat location of the airfoil 106 in fig. 1 is dependent upon its location relative to adjacent airfoils, and would be disposed downstream of the leading edge (typically the downstream half of the blade). As such, it would be obvious before the effective filing date of invention to one of ordinary skill in the art that the overlapping region of Kemppainen would be disposed between the stagnation point and the throat location since it is shown in fig. 3A to be near the leading edge in fig. 3A and further upstream from where a throat location generally is on an airfoil.
This conclusion is supported by US 5480285 and US 4616975. US 5480285 recites “The exit opening, or throat, is the distance from the trailing edge 26 of one blade to the suction surface 14 of the adjacent blade along a line perpendicular to the suction surface and is indicated in FIG. 2” in col. 5 lines 20-23; reflecting that the throat is adjacent the trailing edge. US 4616975 discloses “the minimum throat is disposed monotonically more proximate the trailing edge throat of the nozzle partition at increasing radial distance from the root of the nozzle partition” in col. 2 lines 42-45; reflecting 

Regarding Claim 9, Kemppainen renders obvious the article of claim 7, further comprising a bond layer (bond coating 110 fig. 3A) between the airfoil (airfoil 106 fig. 1) and at least one of the first EBC layer (112 fig. 3A) and the second EBC layer (114 fig. 3A).

Regarding Claim 10, Kemppainen renders obvious the article of claim 7, wherein a thickness of the hybrid EBC (hybrid of dense coating 112 fig. 3A and porous coating 114 fig. 3A) in the overlap region (overlap region in Examiner Figure 1 is shown to have a substantially constant thickness) is substantially constant.

Regarding Claim 11, Kemppainen renders obvious the article of claim 7, but fails to teach wherein a width of the overlap region is between 0.3 millimeters and 13.0 millimeters.
Since the only difference between the prior art and the claims is a recitation of relative dimensions, and it appears that a device having the claimed relative dimension would not perform differently than the prior art device, it would have been obvious matter of changes in size/proportion to one of ordinary skill in the art to have modified the width of the overlap in 

Regarding Claim 12, Kemppainen renders obvious the article of claim 7, wherein the first EBC layer (dense coating 112 fig. 3A) and the second EBC layer (porous coating 114 fig. 3A) comprise the same EBC coating material (para. 24 and 25 disclose that both coatings 112 and 114 comprise “Yttria Stabilized Zirconia”).


    PNG
    media_image1.png
    552
    774
    media_image1.png
    Greyscale

Examiner Figure 1 – annotated version of fig. 3 from Kemppainen

Conclusion
Examiner Note: In the interest of expediting prosecution, Applicant is invited to request an interview with Examiner if they feel it would be beneficial.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745